Name: 79/238/EEC: Commission Decision of 21 February 1979 concerning animal health conditions and veterinary certification for imports of fresh meat from Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-03

 Avis juridique important|31979D023879/238/EEC: Commission Decision of 21 February 1979 concerning animal health conditions and veterinary certification for imports of fresh meat from Paraguay Official Journal L 053 , 03/03/1979 P. 0033 - 0040 Greek special edition: Chapter 03 Volume 24 P. 0104 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COMMISSION DECISION OF 21 FEBRUARY 1979 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM PARAGUAY ( 79/238/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS THE SITUATION REGARDING FOOT-AND-MOUTH DISEASE IN PARAGUAY MAY CONSTITUTE A SERIOUS DANGER FOR COMMUNITY LIVESTOCK BECAUSE OF TRADE WITH THAT COUNTRY ; WHEREAS CERTAIN MEMBER STATES HAVE ALREADY ADOPTED PROTECTIVE MEASURES IN THIS RESPECT ; WHEREAS THE NECESSARY STEPS SHOULD THEREFORE BE TAKEN AT COMMUNITY LEVEL TO REDUCE THE RISK OF INTRODUCING DISEASE BY ENSURING THAT IMPORTS FROM PARAGUAY OF FRESH MEAT FULFIL CONDITIONS WHICH WILL ENSURE THE PROTECTION OF COMMUNITY LIVESTOCK ; WHEREAS IT IS NECESSARY TO LAY DOWN HEALTH REQUIREMENTS FOR IMPORTS OF FRESH MEAT FROM PARAGUAY ; WHEREAS IT IS NECESSARY TO TAKE ACCOUNT OF THE SITUATION IN PARAGUAY REGARDING FOOT-AND-MOUTH DISEASE AND PARTICULARLY OF THE SITUATION AT PRESENT ; WHEREAS THE MEASURES ADOPTED BY MEMBER STATES MUST BE ADAPTED TO THE PARTICULAR HEALTH SITUATION OF EACH THIRD COUNTRY ; WHEREAS THEY MUST BE MODIFIED IN LINE WITH DEVELOPMENTS IN THAT SITUATION ; WHEREAS SPECIAL CONDITIONS MAY BE LAID DOWN FOR CERTAIN MEMBER STATES BECAUSE OF THEIR SPECIAL ANIMAL HEALTH SITUATIONS UNTIL COMMON COMMUNITY MEASURES ARE ADOPTED FOR THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE ; WHEREAS THESE CONDITIONS MUST BE AT LEAST AS STRICT AS THOSE WHICH THE SAME MEMBER STATES APPLY IN INTRA-COMMUNITY TRADE ; WHEREAS IT WILL BE NECESSARY TO EXAMINE THIS DECISION DURING 1982 IN ORDER TO MAKE AMENDMENTS WHICH MAY BE NECESSARY FOLLOWING A REVIEW OF THE GENERAL SITUATION AND ANY RULES CONCERNING FOOT-AND-MOUTH DISEASE ADOPTED BY THE COUNCIL IN THE MEANTIME ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE IMPORTATION OF FRESH MEAT FROM PARAGUAY AS FOLLOWS : ( A ) DEBONED FRESH MEAT OF BOVINE ANIMALS , EXCLUDING OFFALS , FROM WHICH HAVE BEEN REMOVED THE MAJOR ACCESSIBLE LYMPHATIC GLANDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX A AND WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( B ) FRESH MEAT OF DOMESTIC SOLIPEDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX B AND WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( C ) THE FOLLOWING OFFALS OF BOVINE ANIMALS : - COMPLETELY TRIMMED HEARTS , - COMPLETELY TRIMMED LIVERS , - COMPLETELY TRIMMED TONGUES WITHOUT BONE , CARTILAGE OR TONSILS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX C AND WHICH MUST ACCOMPANY THE CONSIGNMENT . 2 . MEMBER STATES SHALL NOT AUTHORIZE THE IMPORTATION OF CATEGORIES OF FRESH MEAT FROM PARAGUAY OTHER THAN THOSE REFERRED TO IN PARAGRAPH 1 . ARTICLE 2 1 . UNTIL THE ADOPTION BY THE COUNCIL OF RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE WITHIN THE COMMUNITY , AND WHILE PROHIBITING VACCINATION AGAINST FOOT-AND-MOUTH DISEASE : ( A ) DENMARK , IRELAND AND THE UNITED KINGDOM IN RESPECT OF NORTHERN IRELAND MAY , IN RESPECT OF DEBONED FRESH MEAT OF BOVINE ANIMALS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( A ) AND THE OFFALS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( C ), CONTINUE TO REFUSE TO AUTHORIZE SUCH IMPORTS ; ( B ) THE UNITED KINGDOM MAY , IN RESPECT OF THE OFFALS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( C ), CONTINUE TO REQUIRE ADDITIONAL CONDITIONS CURRENTLY IN FORCE WHICH MUST BE AT LEAST AS STRICT AS THOSE WHICH IT APPLIES IN INTRA-COMMUNITY TRADE . 2 . THE UNITED KINGDOM SHALL IMMEDIATELY INFORM THE COMMISSION OF THE ADDITIONAL CONDITIONS CURRENTLY IN FORCE . ARTICLE 3 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 4 THIS DECISION SHALL BE EXAMINED WITH A VIEW TO ADAPTATION TO COMMUNITY RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE WITHIN THE COMMUNITY AND IN ANY CASE BEFORE 1 JULY 1982 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . IT SHALL ENTER INTO FORCE ON 1 APRIL 1979 . HOWEVER , CERTIFICATES IN CURRENT USE , AMENDED IF NECESSARY IN ACCORDANCE WITH THE PROVISIONS OF THIS DECISION , MAY BE USED UNTIL 1 JULY 1979 . DONE AT BRUSSELS , 21 FEBRUARY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX A ANIMAL HEALTH CERTIFICATE FOR DEBONED FRESH MEAT ( 1 ) OF BOVINE ANIMALS , EXCLUDING OFFALS , INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , PARAGUAY MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF BOVINE ANIMALS ( ANIMAL SPECIES ) NATURE OF CUTS ( 3 ) NATURE OF PACKAGING NUMBER OF CUTS OR PACKAGES NET WEIGHT II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF LOADING ) BY THE FOLLOWING MEANS OF TRANSPORT ( 4 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE DEBONED FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM : - BOVINE ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF PARAGUAY FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - BOVINE ANIMALS WHICH HAVE SPENT THIS PERIOD IN A REGION IN WHICH FOOT-AND-MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED , - BOVINE ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE ; 2 . THE DEBONED FRESH MEAT IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE EUROPEAN COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE DEBONED FRESH MEAT DESCRIBED ABOVE ORIGINATES FROM CARCASES WHICH HAVE MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST 24 HOURS BEFORE THE BONES WERE REMOVED . DONE AT . . . . . . . . . . . . . . . . . . . . . . . . , ON SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ' FRESH MEAT ' MEANS ALL PARTS FIT FOR CONSUMPTION FROM DOMESTIC BOVINE ANIMALS , WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) ONLY DEBONED CARCASE FRESH MEAT FROM BOVINE ANIMALS FROM WHICH ALL BONES AND THE MAJOR ACCESSIBLE LYMPHATIC GLANDS HAVE BEEN REMOVED IS AUTHORIZED FOR IMPORTATION . ( 4 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . **** ANNEX B ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC SOLIPEDS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , PARAGUAY MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF DOMESTIC SOLIPEDS NATURE OF CUTS NATURE OF PACKAGING NUMBER OF CUTS OR PACKAGES NET WEIGHT II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF PARAGUAY FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD . DONE AT , ON . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ' FRESH MEAT ' MEANS ALL PARTS FIT FOR CONSUMPTION FROM DOMESTIC SOLIPEDS WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . **** ANNEX C ANIMAL HEALTH CERTIFICATE FOR OFFAL ( 1 ) OF BOVINE ANIMALS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION REFERENCE TO THE PUBLIC HEALTH CERTIFICATE ( 2 ) EXPORTING COUNTRY , PARAGUAY MINISTRY DEPARTMENT REFERENCES ( OPTIONAL ) I . IDENTIFICATION OF OFFAL OFFAL OF BOVINE ANIMALS NATURE OF OFFALS NATURE OF PACKAGING NUMBER OF PACKAGING NET WEIGHT II . ORIGIN OF OFFAL ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF OFFAL THE OFFAL WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEATH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE OFFAL DESCRIBED ABOVE IS OBTAINED FROM : - BOVINE ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF PARAGUAY FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - BOVINE ANIMALS WHICH HAVE SPENT THIS PERIOD IN A REGION IN WHICH FOOT-AND-MOUTH DISEASE VACCINATION OF BOVINE ANIMALS IS REGULARLY CARRIED OUT AND OFFICIALLY CONTROLLED , - BOVINE ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 60 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 25 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - BOVINE ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET , WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - BOVINE ANIMALS WHICH HAVE PASSED THE ANTE-MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE IN PARTICULAR BEEN SUBJECT TO EXAMINATION OF THE MOUTH AND FEET AND SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE ; 2 . THE OFFAL IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE EUROPEAN COMMUNITY HAS ONLY BEEN AUTHORIZED AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DESINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN ; 3 . THE OFFAL DESCRIBED ABOVE HAS MATURED AT A ROOM TEMPERATURE OF MORE THAN + 2 * C FOR AT LEAST THREE HOURS ; 4 . ( 4 ) DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) ONLY HEARTS AND LIVERS FROM WHICH LYMPHATIC GLANDS , ADHERING CONNECTIVE TISSUE AND FAT HAVE BEEN COMPLETELY REMOVED AND TONGUES WITHOUT BONE , CARTILAGE AND TONSILS OF BOVINE ANIMALS ARE AUTHORIZED FOR IMPORTATION . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . ( 4 ) ADDITIONAL CONDITIONS REQUIRED BY THE UNITED KINGDOM .